United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 18-2188
                      ___________________________

                                   Oscar Stilley

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

  United States of America; Department of Justice, Federal Bureau of Prisons;
                 Charles E. Samuels, Jr., Director, DOJ-FBOP

                    lllllllllllllllllllllDefendants - Appellees

 J.A. Keller, Director, South Central Region DOJ-FBOP; C.V. Rivera, Warden,
 Forrest City, Arkansas FBOP; Becky Clay, Warden, Oakdale, Louisiana FBOP;
 Chester Torry, Trust Fund Supervisor, Forrest City Low; C. Glasow, Alternate
  Disciplinary Hearing Officer, Forrest City Low; B. Hunt, Manager, Marianna
       Housing Unit in Forrest City; Mosby, Lieutenant, SHU Forrest City

                           lllllllllllllllllllllDefendants
                                   ____________

                  Appeal from United States District Court
                 for the Eastern District of Arkansas - Helena
                                 ____________

                            Submitted: July 5, 2019
                             Filed: July 11, 2019
                                ____________

Before LOKEN, GRUENDER, and KOBES, Circuit Judges.
                          ____________
PER CURIAM.

       In this action brought under the Federal Tort Claims Act, the Freedom of
Information Act, and the Administrative Procedures Act, Oscar Stilley appeals after
the district court1 denied some of his discovery requests, dismissed some of his
claims, and adversely granted summary judgment on his remaining claims. Upon
careful review, we conclude that the district court did not abuse its discretion in its
discovery rulings, see Toben v. Bridgestone Retail Operations, LLC, 751 F.3d 888,
895 (8th Cir. 2014) (noting that district courts have wide discretion in handling
discovery matters), and did not err in disposing of Stilley’s claims, see Kelly v. City
of Omaha, 813 F.3d 1070, 1075 (8th Cir. 2016) (explaining that a district court’s
dismissal under Federal Rule of Civil Procedure 12(b)(6) is reviewed de novo); see
also Odom v. Kaizer, 864 F.3d 920, 921 (8th Cir. 2017) (explaining that a district
court’s grant of summary judgment is reviewed de novo, and that summary judgment
is proper when there is no genuine issue of material fact and the prevailing party is
entitled to judgment as a matter of law). Accordingly, we affirm. See 8th Cir. R.
47B.
                       ______________________________




      1
      The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the recommended dispositions of the
Honorable Beth M. Deere, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-